Case: 19-50351      Document: 00515310270         Page: 1    Date Filed: 02/13/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 19-50351                               FILED
                                  Summary Calendar
                                                                        February 13, 2020
                                                                          Lyle W. Cayce
                                                                               Clerk
BRUCE BECKER,

              Plaintiff - Appellant

v.

ROBERT WILKIE, SECRETARY, U.S. DEPARTMENT OF VETERANS
AFFAIRS; THOMAS J. MURPHY, Principal Deputy Under Secretary for
Benefits, Department of Veterans Affairs; MARLAN P. WALDROP, Regional
Director, VA Houston Regional Office,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:16-CV-842


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Bruce Becker, a disabled veteran, proceeding pro se, filed suit in district
court, challenging the U.S. Department of Veterans Affairs’ adjudication of his
benefits determination. Asserting claims under the Constitution and the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50351           Document: 00515310270   Page: 2   Date Filed: 02/13/2020



                                      No. 19-50351
Administrative Procedure Act, he sought damages and equitable relief,
including a higher disability rating. The district court granted the
Government’s motion to dismiss. It held that, at bottom, Becker seeks review
of his benefits determination. Because the Veterans’ Judicial Review Act
precludes federal district courts from reviewing such claims, the district court
dismissed the case for lack of subject matter jurisdiction. 1 Becker appeals.
      We have carefully reviewed the briefs, the record excerpts, and relevant
portions of the record itself. For the reasons stated by the district court in its
order of March 25, 2019, we affirm its dismissal of Plaintiff's case with
prejudice.




      1   38 U.S.C. § 511.
                                            2